Allowable Subject Matter

Claims 1-7 and 9-10 (renumbered 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 6/2/2021 were fully considered and are persuasive. The cited prior art does not teach or suggest the limitations performing, using the library application programming interface, one or more of the following error checks determining whether a client job has been created; determining whether the client job is currently executing another client request, determining whether execution of the another client request is currently paused at a job-specific breakpoint, determining whether execution of the client job is currently paused at a specified asynchronous breakpoint,  determining whether there is no future breakpoint specified for the client job and determining whether a future breakpoint has been specified for the client job. Therefore, it improves on maintaining high performance and jobs (e.g., session, transaction, context, or unit of work) on the servers, as client sending multiple requests as part of that job and the servers on the other hand, handles multiple jobs submitted by all connected clients using very complicated workflows to work efficiently and while maintaining load balancing and performance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Examiner’s Interview
On June 21, 2021, Examiner Khatri conducted a telephone interview with applicants’ representative, Michael Petrocelli and discussed the key features of the invention and further to clarify the amendment along with to file terminal disclaimer. Examiner wish to express his appreciation to the applicant’s representative for his time and meaningful discussion during the interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ANIL KHATRI/Primary Examiner, Art Unit 2191